U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/DSC
NUMBER: 5110.16
DATE:
September 13, 2011

Administration of Sentence for Military Inmates
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To implement the current agreement between the Bureau and the U.S. Army in which the Bureau
agreed to accept a certain number of military inmates. The Army will receive inmates from the
other branches of the military for transfer into Bureau custody as part of that agreement.
Consistent with that agreement, this Program Statement provides instructions for administering
sentences for military inmates, including:
Forfeiture and restoration of Military Good Time (similar to Federal Statutory Good Time).
Recommendation for the award or disallowance of Military Abatement Good Time (similar
to Federal Good Time Record).
a. Summary of Changes
Policy Rescinded
P5110.14
Administration of Sentence for Military and Coast Guard Inmates (1/7/00)
The term “the Bureau” was replaced with the Designation and Sentence Computation Center
(DSCC) or Unit/Case Management as appropriate. The DSCC was added to the routing and
referral process where necessary.
The term “and Coast Guard” was deleted from the Program Statement, as Coast Guard inmates
are covered under the agreement with the Army as “military inmates.”
The “Release and Supervision” section was updated to reflect current Department of Defense
regulations that allow military inmates to be supervised by the U.S. Parole Commission.

b. Program Objectives. Expected results of this program are:
Sentence computations for military sentences will be accurate.
Military inmates will receive the same discipline and treatment as other Bureau inmates.
c. Definition. The term “military inmate,” as used in this Program Statement, refers to all
military inmates received from the U.S. Army pursuant to the current agreement, regardless of
Service affiliation (this includes the Coast Guard).
2. ACCEPTANCE AND DESIGNATION
Referrals of military inmates for acceptance into Bureau custody are made to the Designation and
Sentence Computation Center (DSCC) Team responsible for the Military Court of Jurisdiction
(COJ).
3. TREATMENT AND DISCIPLINE
Military inmates transferred to Bureau custody are subject to the same treatment and discipline as
other Bureau inmates (Title 10 U.S.C. 858).
4. SENTENCE COMPUTATION
Military sentence computations are provided by the Records Office, U.S. Army Disciplinary
Barracks, Fort Leavenworth, Kansas. The DSCC must accept the sentence computation
provided by military authorities, and refer suspected errors, or challenges to the sentence
computation by the inmate, to the military Records Office for resolution.
Since the Bureau must accept a sentence computation provided by the military, a manual Good
Time Record form (BP-A0380) is not maintained for military inmates.
a. Military Good Time (MGT). A Discipline Hearing Officer may recommend forfeiture,
disallowance, or restoration of MGT.
Unit/Case Management staff forward recommendations concerning MGT to military authorities
when reports are generated for clemency reviews. If any action occurs as a result of the
recommendation, military authorities recompute the sentence and provide a copy to the DSCC.
Unit/Case Management staff forward a recommendation for forfeiture, disallowance, or
restoration of MGT received after the last clemency review to the appropriate military authority,
and provide a copy to the DSCC.

P5110.16

9/13/2011

2

b. Military Abatement Good Time (MAGT) is an award from the military for work
performance. Unit/Case Management forwards any such recommendation to the military
authority in the same manner outlined above.
5. CLEMENCY
Military inmates continue to be eligible for clemency consideration from their respective
branches of service. The Bureau honors clemency actions and subsequent sentence
recomputations issued by military authorities.
6. RELEASE AND SUPERVISION
In accordance with Title 28 C.F.R. 2.35(d), military inmates who committed their crimes on or
after August 16, 2001, and are mandatorily released through good time deductions will be
supervised by the U.S. Parole Commission (USPC) until the expiration of the sentence imposed,
unless the USPC finds case-specific factors illustrating that such supervision is inappropriate.
Questions Regarding the supervision of those individuals should be directed to the USPC.
A 180-day date is not applicable and must not be entered on the computation.
The U.S. Probation Office in the district of release supervises any inmate released by action of
the USPC.
Military inmates released on parole or those who are subject to supervision until the expiration of
their sentences are subject to the same USPC rules and regulations as Federal inmates.
REFERENCES
ACA Standards
American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4 4097, 4-4102, 4-4226, and 4-4461.
American Correctional Association Performance-Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-3A, 4-ALDF-3A-01, and 4-ALDF-5C-12.
American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: 2-CO-1E-05 and 2-CO-1F-07.
Records Retention
Requirements and retention guidance for records and information applicable to this program
are available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5110.16

9/13/2011

3

